Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 4/21/2022 has been entered.  Claims 1-4, 11-14 and 20 were amended.  Claims 21-29 were added.  Applicant’s claim amendments have overcome the 112(f) interpretation and 101 rejection in the Non-Final office action mailed 4/21/2022.  Applicant’s amendment to the specification title has overcome the objection in the Non-Final Office action mailed 12/21/2021.   Claims 1-29 are presented for examination.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: an updated search was performed.  Claims 1-20 are allowed because the prior art neither anticipates nor makes obvious after decoding an encrypted Transport Layer Protocol packet, detecting a padding pattern and restricting the output until a different pattern from the padding is detected.  Claims 21-29 are allowed because the prior art neither anticipates nor makes obvious after decoding an encrypted Transport Layer Protocol packet, detecting a first padding pattern and restricting the output until a pattern different than a second pattern is detected.  The teachings of Sharifi (10,063,590) are not an obvious combination with Namiki (2016/0373443) because Sharifi is directed to multiple packet transmissions, not a single packet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eiriksson (2018/0091483) discloses inline crypto processing to reduce memory copy steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE S ASHLEY/               Examiner, Art Unit 2494

/ROBERT B LEUNG/               Primary Examiner, Art Unit 2494
5-06-2022